Case 2:20-cv-01437-ODW-AS Document 84-2 Filed 08/10/20 Page 1 of 5 Page ID #:1927




                         EXHIBIT A
    Case 2:20-cv-01437-ODW-AS Document 84-2 Filed 08/10/20 Page 2 of 5 Page ID #:1928


Jenira Velez

From:                          Vanessa <Vanessa@asaplegal.com>
Sent:                          Friday, August 7, 2020 3:34 PM
To:                            Desiree N. Murray
Subject:                       [EXT] RE: 31275847 :RAHEL JOAQUIN GARCIA



Yes! I see we attempted that in February-
31273738



2.24@ 0936AM- NO ANSWER AT THE DOOR, NO MOVEMENT WITHN
       NO LIGHTS WERE ON INSIDE, NO VEHICLES IN THE DRIVEWAY
2.26 @ 1203PM- SERVER KNOCKED ON THE DOOR, NO RESPONSE
2.26 @ 1948 NO RESONSE AT THE DOOR AGAIN, NO
       MOVEMENT WAS HEARD WITHIN NO LIGHTS WERE ON INSIDE
       OR VEHILCES IN THE DRIVEWAY
2.27 @ 1800 NO ANSWER AT THE DOOR, NO MOVEMENT WITHIN
       NO LIGHTS ON INSIDE.
2.29 @ 1415 NO ANSWER AGAIN, NO LIGHTS WERE ON INSIDE
       NO VEHCILES IN THE DRIVEWAY




THANK YOU!


Vanessa Padilla
Process Department
ASAP LEGAL, LLC
404 W. 4th Street, Suite B
Santa Ana, CA 92701
T 714.543.5100
Email: vanessa@asaplegal.com




                                                     1
    Case 2:20-cv-01437-ODW-AS Document 84-2 Filed 08/10/20 Page 3 of 5 Page ID #:1929


From: Desiree N. Murray <DMurray@GGTrialLaw.com>
Sent: Friday, August 7, 2020 3:14 PM
To: Vanessa <Vanessa@asaplegal.com>
Subject: RE: 31275847 :RAHEL JOAQUIN GARCIA

Hi Vanessa,

Unrelated to this updated service attempt – do you have any record of us attempting service for Rahel at 139 Milta Ln
Kissimmee, FL 34743-9215? I am trying to track down all of the addresses we tried previously. I have note of two LA
addresses and one in Redlands.



From: Jenira Velez <JVelez@GGTrialLaw.com>
Sent: Friday, August 7, 2020 12:50 PM
To: Vanessa <Vanessa@asaplegal.com>
Cc: Desiree N. Murray <DMurray@GGTrialLaw.com>; Arielle A. Seidman <ASeidman@GGTrialLaw.com>
Subject: RE: 31275847 :RAHEL JOAQUIN GARCIA

Correct

From: Vanessa <Vanessa@asaplegal.com>
Sent: Friday, August 7, 2020 12:48 PM
To: Jenira Velez <JVelez@GGTrialLaw.com>
Subject: [EXT] RE: 31275847 :RAHEL JOAQUIN GARCIA

This is the first address we attempted at- we are attempting at this same address again, correct? I
believe there were outside cameras- I would strongly suggest a stake-out.
If someone answers the door, we can sub-serve on the first attempt since we have prior diligence.




THANK YOU!


Vanessa Padilla
Process Department
ASAP LEGAL, LLC
404 W. 4th Street, Suite B
Santa Ana, CA 92701
T 714.543.5100
                                                           2
    Case 2:20-cv-01437-ODW-AS Document 84-2 Filed 08/10/20 Page 4 of 5 Page ID #:1930
Email: vanessa@asaplegal.com




From: Jenira Velez <JVelez@GGTrialLaw.com>
Sent: Friday, August 7, 2020 12:44 PM
To: Vanessa <Vanessa@asaplegal.com>
Subject: RE: 31275847 :RAHEL JOAQUIN GARCIA

Hi Vanessa, we would like to attempt service on Rahel Joaquin Garcia again. Attorneys would like to start attempting
today through Sunday. Please see attached email. Docs to serve also attached. Address below.

308 N ARIZONA AVE LOS ANGELES, CA 90022-1241




From: Vanessa <Vanessa@asaplegal.com>
Sent: Friday, March 13, 2020 11:19 AM
To: Desiree N. Murray <DMurray@GGTrialLaw.com>; Jenira Velez <JVelez@GGTrialLaw.com>
Subject: [EXT] 31275847 :RACHEL JOAQUIN GARCIA

Good morning,

Did you want the server to continue with attempts over the weekend? So far, we have not been able
to verify the address with the neighbors, the cameras outside the door are not helping.


Control Number: 31275847
Reference: MATIN V LA LUZ DEL
Service Type: SPLPRSS
Case Number: 2:20-CV-01437
Case Name: MARTIN V LA LUZ DEL
Documents: S&C




3.11 @ 1810 NO ANSWER AT THE DOOR, LIGHTS WERE ON
       SOMEONE WAS INSIDE, CAMERAS ARE OUTSIDE OF DOOR

3.12 @ 750AM- NO ANSWER AGAIN, PER NEIGHBOR TENANTS
       ARE INSIDE, FOR SERVER TO KNOCK HARDER, BUT NO
       ANSWER, THE NEIGHBORS DID NOT KNOW WHO LIVES AT GIVEN
       ADDRESS, JUST THAT THEY WERE HOME

                                                           3
     Case 2:20-cv-01437-ODW-AS Document 84-2 Filed 08/10/20 Page 5 of 5 Page ID #:1931
 3.13 @ 1108AM- NO ANSWER AGAIN




THANK YOU!


Vanessa Padilla
Process Department
ASAP LEGAL, LLC
404 W. 4th Street, Suite B
Santa Ana, CA 92701
T 714.543.5100
Email: vanessa@asaplegal.com




This email may contain privileged and/or confidential information. If you are not an intended recipient of this email, please delete it, notify us
immediately at postmaster@ggtriallaw.com, and do not use or disseminate such information.
This email may contain privileged and/or confidential information. If you are not an intended recipient of this email, please delete it, notify us
immediately at postmaster@ggtriallaw.com, and do not use or disseminate such information.




                                                                           4
